Case 3:19-cv-00514-MPS Document 163-12 Filed 06/02/21 Page 1 of 7




                 EXHIBIT J




                 EXHIBIT J
Case 4:19-cv-00507-ALM
       Case 3:19-cv-00514-MPS
                        Document
                              Document
                                 426-4 Filed
                                        163-12
                                             04/29/21
                                                 Filed 06/02/21
                                                        Page 1 of Page
                                                                  6 PageID
                                                                       2 of 7#: 26198




                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS




     DAMONIE EARL, LINDA RUGG, ALESA
     BECK, TIMOTHY BLAKEY, JR.,
     STEPHANIE BLAKEY, MARISA
     THOMPSON, MUHAMMAD MUDDASIR
     KHAN, ELIZABETH COOPER, JOHN
     ROGERS, VALERIE MORTZ-ROGERS,
     and LAKESHA GOGGINS, each individually Civil Action No. 4:19-cv-00507
     and on behalf of all others similarly situated,

                       Plaintiffs,

                  v.

     THE BOEING COMPANY and
     SOUTHWEST AIRLINES CO.,

                       Defendants.


      DECLARATION OF DAVID L. HECHT IN SUPPORT OF PIERCE BAINBRIDGE’S
        SUPPLEMENTAL RESPONSE TO ANDREW WILLIAMSON’S NOTICE AND
                           EX PARTE SUBMISSION

           I, David L. Hecht, hereby declares as follows:

           1.          I am a partner with Hecht Partners LLP (and of counsel to the law firm of Pierce

 Bainbridge Beck Price & Hecht LLP (“PB”)1). I am counsel of record for Plaintiffs in the above-

 captioned litigation. I am an attorney authorized to practice before this Court. I am over 21 years

 of age and am not a party to this action. I make this declaration based upon my own personal

 knowledge of the facts asserted herein, and if called to testify, I could and would testify




 1
     PB is in the process of changing its name to remove, inter alia, my name, as I am no longer a partner there.


                                                            -1-
Case 4:19-cv-00507-ALM
       Case 3:19-cv-00514-MPS
                        Document
                              Document
                                 426-4 Filed
                                        163-12
                                             04/29/21
                                                 Filed 06/02/21
                                                        Page 2 of Page
                                                                  6 PageID
                                                                       3 of 7#: 26199




 competently thereto. I submit this declaration in support of PB’s supplemental response to Andrew

 Williamson’s Notice and Ex Parte Submission.2

 A.       BACKGROUND

         2.        The May 13 hearing concerned the Motion to Withdraw (“Motion”) (Dkt. 79).

 Dkt. 84. At that hearing I offered several statements regarding the reasons the Motion had been

 filed in error to provide the Court with the context as to why PB was withdrawing the Motion. I

 made those statements without specifically naming Mr. Williamson or revealing the fact that he

 did not seek my authorization before filing.

         3.        Mr. Williamson has asserted that I made three misrepresentations at that May 13

 hearing: (1) that the Motion was filed “in error”; (2) that Andrew Lorin and I had “never

 resigned from” PB; and (3) that I am “‘knowledgeable’ about this case” and have “had a critical

 role in” it. Dkt. 116 at p. 2; id., Declaration of Andrew Williamson (“Williamson Decl.”) at ¶ 8.

         4.        The transcript from the May 13 hearing demonstrates that I never made some of

 these purported misrepresentations. Each of my actual representations at issue was accurate to

 my knowledge.

         5.        Notably, Mr. Williamson did not meet and confer with me before filing his Notice

 on May 18, 2020. See Dkt. 100. Nor did Mr. Williamson warn me that he intended to file the

 Notice until minutes before he did. See Williamson Decl., Ex. 11. In short, I was blindsided.




 2
  PB submitted aresponse to the Notice on May 28, 2020 (Dkt. 109), before having received a copy of Mr.
 Williamson’s ex parte letter, declaration, and exhibits on June 2. This declaration is submitted in response to that
 ex parte submission. While the Court has already canceled the hearing from the calendar, this declaration is
 submitted for the purposes of permitting the Court to expressly deny the relief sought by Mr. Williamson.


                                                          -2-
Case 4:19-cv-00507-ALM
       Case 3:19-cv-00514-MPS
                        Document
                              Document
                                 426-4 Filed
                                        163-12
                                             04/29/21
                                                 Filed 06/02/21
                                                        Page 3 of Page
                                                                  6 PageID
                                                                       4 of 7#: 26200




 B.         THE THREE ALLEGED “SPECIFIC MISREPRESENTATIONS”

            1.       Whether the Motion Was Filed in Error

           6.        Regarding whether the motion to withdraw was filed “in error,” I stated at the

 hearing: “We believe the motion was submitted in error by a lawyer at Pierce Bainbridge during

 the tumultuous and uncertain time at the firm and in the United States with COVID in April. The

 lawyer might have thought it was appropriate, but it was in fact filed in error.” See Williamson

 Decl., Ex. 1 (May 13, 2020 Hearing Transcript) (“Tr.”) at 3:15-19. My statement was correct.3

           7.        Prior to his filing the Motion on April 14, 2020 (Dkt. 79), Mr. Williamson never:

 (1) received my authorization to file the Motion; (2) informed me that he intended to file the

 Motion4, (3) provided a copy of the Motion for my approval before filing; or (4) asked me

 whether I would continue to represent the Plaintiffs. See also Declaration of Raymond Torres,

 dated June 8, 2020 (“Torres Declaration”) ¶ 3.

           8.        Second, as noted in the Declaration of Andrew Lorin dated June 8, 2020 (“Lorin

 Declaration”), the Motion was filed without his permission. Lorin Decl. ¶ 7.

           9.        I am unaware of Mr. Williamson, or any other person acting on behalf of PB, ever

 having: (1) consulted with the Plaintiffs to discuss the withdrawal of all PB attorneys; or

 (2) provided the Plaintiffs with the opportunity to continue to be represented by the purportedly

 withdrawing attorneys. I am also unaware that Mr. Williamson ever received permission from

 the clients to file the Motion. I referred to these sources of error when I advised the Court: “[T]o

 my knowledge, there has been no withdrawal of Pierce Bainbridge as counsel authorized by

 Plaintiffs. We have engagement agreements that continue to be active . . . .” Tr. 8:9-15.




 4
     Had I been advised of the impending filing of the Motion, I would have told Mr. Williamson not to file the Motion.

                                                           -3-
Case 4:19-cv-00507-ALM
       Case 3:19-cv-00514-MPS
                        Document
                              Document
                                 426-4 Filed
                                        163-12
                                             04/29/21
                                                 Filed 06/02/21
                                                        Page 4 of Page
                                                                  6 PageID
                                                                       5 of 7#: 26201




        10.      The Motion was premised on the representation that “[a]s of April 15, 2020, none

 of the Withdrawing Attorneys will remain associated with Pierce Bainbridge.” Dkt. 79 at 1.

 That representation was inaccurate. I referred to this error at the May 13 hearing when I stated:

 “The motion was actually wrong as to [] representing that as of April 15th none of the

 withdrawing attorneys would remain with PB. Mr. Lorin and myself have not left PB. We are

 still officed at PB . . . .” Tr. 3:13-24. My statements are accurate. Both Andrew Lorin and I

 continued to be affiliated with PB in connection with this matter, now and at the time I made the

 statement to the Court, as set forth below.

         2.      Whether Mr. Lorin and I Remained at PB

        11.      Mr. Williamson has asserted that I misrepresented that “[I] and Mr. Lorin never

 resigned from [PB], but instead only resigned from the partnership.” Dkt. 116 at 2. However,

 the Transcript reflects that what I actually stated was: “The motion was actually wrong as to []

 representing that as of April 15th none of the withdrawing attorneys would remain with PB. Mr.

 Lorin and myself have not left PB. We are still officed at PB . . . .” Tr. 3:13-24.

        12.      My statement at the May 13 hearing was correct. I have not left PB and am still

 officed there. Mr. Lorin also remained at PB. See Lorin Decl. ¶ 14.

        13.      While I resigned from the PB partnership on March 11, 2020, I have remained of

 counsel since that time in order to, inter alia, fulfill ongoing duties to clients and to transition

 certain matters from PB to Hecht Partners LLP. See Declaration of Camille Varlack, dated June

 8, 2020 (“Varlack Declaration”) ¶ 4; see also Torres Decl. ¶ 6.

        14.      Throughout this entire period I have remained on all PB systems and have

 continued to represent PB clients on behalf of PB, including interacting with opposing counsel

 and filing documents with relevant courts.


                                                   -4-
Case 4:19-cv-00507-ALM
       Case 3:19-cv-00514-MPS
                        Document
                              Document
                                 426-4 Filed
                                        163-12
                                             04/29/21
                                                 Filed 06/02/21
                                                        Page 5 of Page
                                                                  6 PageID
                                                                       6 of 7#: 26202




       15.      Mr. Williamson never asked me whether I would continue as of counsel to PB

 prior to his filing on April 14, 2020. Nor did Mr. Williamson ever ask me whether I would

 remain associated with PB after April 15, 2020, which I have. See Dkt. 79. Mr. Lorin also made

 clear his intention to remain with PB beyond April 15. Lorin Decl. ¶ 15.

       16.      Mr. Williamson was on notice that I maintained “of counsel” affiliation with PB

 since at least April 2, 2020, when Andrew Wolinsky, my former partner at Pierce Bainbridge and

 a current partner of Bathaee Dunne LLP, posted a draft motion to withdraw and a draft Proposed

 Order and indicated it was “good to file,” tagging both a senior paralegal, Raymond Torres, and

 Mr. Williamson, in PB’s internal team case channel relating to this matter, accessible to the

 entire PB team, including Mr. Williamson. (Tagging these personnel would ensure that an alert

 would be delivered directly to those people). See Torres Decl. ¶ 7.

       17.      Mr. Torres, senior paralegal at PB, contacted me shortly after receiving the

 message to verify that I did not wish to withdraw. See Torres Decl. ¶ 8. I told Mr. Torres that I

 was not going to withdraw and agreed that Mr. Torres should give my cell phone number to

 anyone who wanted to contact me about it. Id. After contacting me, Mr. Torres posted in the

 channel at 3:25 PM that “David said he was not withdrawing from this case.” Id.

       18.      In response to questions regarding my status at PB posed by Mr. Wolinsky in the

 internal team case channel, Mr. Lorin commented: “But I think David is still at the firm until

 April 15” to which I replied: “Correct, and Of Counsel afterwards.” Torres Decl. ¶ 9. Mr.

 Williamson had access to this message. Varlack Decl. ¶ 7. After posting that message, no one,

 including Mr. Williamson, ever followed up on or inquired with me about my status at PB with

 respect to this litigation. A true and correct copy of the above-referenced correspondence on

 PB’s internal team case channel is attached as Exhibit A.


                                                 -5-
Case 4:19-cv-00507-ALM
       Case 3:19-cv-00514-MPS
                        Document
                              Document
                                 426-4 Filed
                                        163-12
                                             04/29/21
                                                 Filed 06/02/21
                                                        Page 6 of Page
                                                                  6 PageID
                                                                       7 of 7#: 26203
